Citation Nr: 0506977	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-21 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for low back disorder.




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel









INTRODUCTION

Appellant had active military service from November 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that denied service connection 
for a low back disorder.  

The claim was finally denied by a rating decision in December 
1998.  The Board decided in October 2001 that new and 
material evidence had been received, and accordingly reopened 
the claim and remanded the claim back to RO for further 
development.  That development has been accomplished, and the 
claim has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with a low back 
disorder, to include degenerative joint disease of the lumbar 
spine.  

2.  Arthritis was first diagnosed in 1998, nearly thirty 
years after appellant's discharge.  Lay evidence establishes 
that appellant had back pain at the time of his discharge 
from active service and has had continuous back pain since 
that time, but there is no medical evidence that appellant's 
current arthritis or other chronic back disorder is related 
to his military service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by military service, nor may arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection was received in March 1998.  RO sent 
appellant a pre-VCAA duty-to-assist letter in April 1998 and 
issued a rating decision denying service connection in 
December 1998.  The original rating decision and the 
Statement of the Case (SOC) in May 1999 listed the evidence 
on file that had been considered in formulation of the 
initial decision.  RO issued another rating decision denying 
service connection in February 2000; again, that rating 
decision, and the SOC in April 2000 and Supplemental 
Statement of the Case (SSOC) in April 2004 listed the 
evidence that was considered in formulation of the decision.  
RO sent appellant a VCAA duty-to-assist letter in May 2003, 
after enactment of the VCAA and during the pendancy of this 
appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   

The VCAA specifically provides that the assistance provided 
by VA shall include obtaining records of relevant medical 
treatment at VA healthcare facilities if the claimant 
furnishes information sufficient to locate those records.  38 
U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2004).  In this case, RO has diligently pursued records from 
all medical providers identified by appellant.  Service 
medical records and VA treatment records have been associated 
with the file.    

VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In 
this case, appellant was afforded two VA medical examinations 
to attempt to determine the nature and etiology of his 
claimed disability. 

Where there is actual notice to VA that the appellant is 
receiving disability benefits from the Social Security 
Administration, VA has the duty to acquire a copy of the 
decision granting SSA benefits and the supporting medical 
documentation relied upon.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Appellant's SSA disability records have 
been obtained and associated with the file.

Finally, the Board notes that appellant requested a Travel 
Board hearing in which to present evidence in support of his 
claim; a hearing was scheduled in September 2001 but was 
cancelled at appellant's request.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.   There is 
no indication of a back problem in appellant's induction 
physical in October 1968, or in a flight physical dated 
September 1969.  Appellant's service clinical treatment 
records show no back trauma or complaint of a back problem.  
Appellant's separation physical examination in July 1970 does 
not note a back condition at time of discharge.  A Report of 
Medical History dated July 1970 has the notation "Low BP in 
past" but "Low BP" clearly refers to low blood pressure, 
not low back pain, since there is evidence throughout the 
medical record that appellant was hypotensive (low blood 
pressure) before and during service.  On reports of medical 
history forms in 1969 and at separation in July 1970, back 
trouble of any kind was specifically denied.  The spine was 
evaluated as normal on clinical evaluations.

A report by Dr. S.C.K., a private physician, dated June 1981 
shows that appellant complained of low back pain that began 
when he was in Vietnam.  There was no history of trauma.  
Appellant reported that he was given pain medication in the 
Army, without much relief.  Pain was currently intermittent 
and radiating to the inner side of the upper thigh.  Clinical 
examination was completely negative and X-ray of the lumbar 
spine was normal.

The file contains a chiropractic intake report dated August 
1984 in which appellant complained of back pain beginning in 
1970, with no reported injury.  Appellant complained of low 
back pain radiating to both legs to the knees.  Appellant 
stated that doctors were unable to find a cause but suspected 
arthritis.  Appellant stated that the pain interfered with 
both sleep and work and had become worse over time.  Records 
contain a diagnosis of arthritis in 1983, but it is not clear 
that this was with X-ray confirmation.

A private X-ray of the spine in March 1988 showed normal 
lumbar spine and minimal hypertrophic degenerative change in 
the lower thoracic spine.  A private X-ray of the lumbar 
spine in July 1997 showed minimal spurring of the L3-L4 
vertebra but was otherwise unremarkable.  

The file contains a letter from Dr. R.R.M., a private 
neurologist, dated September 1997.  Appellant reported low 
back pain for the past 20 or 30 years that had not previously 
been a problem, but the pain had begun radiating down the 
lower extremities within the past four to five years.  
Neurologic examination was normal, with suggestion of 
possible lumbosacral radiculopathy.

A private X-ray of the lumbosacral spine in August 1997 found 
degenerative disc disease, mainly at T12-L1 and T11-12 
levels, with milder changes at the L2-3 level.

A magnetic resonance image (MRI) of the lumbar spine in 
October 1997 showed minimal disc bulging L5-1 and anterior 
wedging of L1 that appeared to be old.

Appellant submitted a claim for service connection for a 
number of disabilities, including back problems, in March 
1998.  Appellant submitted a Statement in Support of Claim 
(VA Form 21-4138) in April 1998 asserting that he received 
treatment for back problems while in service.  The condition 
became progressively worse after discharge, and was currently 
manifested by severe pain in the lower back that worsened 
with physical activity or prolonged standing or sitting.

Appellant had a VA medical examination in May 1998.  
Appellant reported that he had begun to experience low back 
pain in 1970.  Appellant stated that the condition was 
treated with medication during his military service.  On 
examination, appellant's posture and gait were normal and he 
had full range of motion of the lumbar spine.  Appellant had 
negative straight leg raising to 50 degrees, with no 
paresthesias during these maneuvers.  X-ray of the lumbar 
spine revealed degenerative arthritis of the lower lumbar 
area, but disc spaces were well maintained so degenerative 
disc disease was not noted.  The examiner's diagnosis was 
degenerative arthritis of the lower lumbar spine, with no 
disc abnormalities and without evidence of sciatica.  The 
examiner stated that at that point X-rays were indicative of 
age-related degenerative changes.

RO issued a rating decision in December 1998 that denied 
service connection a for back disorder, based on a finding 
that the evidence did not show a relationship between the 
claimed disabilities and military service.  The claims were 
accordingly denied as not well grounded.  

Appellant submitted a Notice of Disagreement (NOD) in 
February 1999.  The NOD asserts that appellant began 
experiencing low back pain during his tour in Vietnam.  The 
pain at that time would begin in the afternoon and continue 
into the night; the pain at that time would flare for a few 
days and then would subside for a few days.  The problem 
became worse after discharge.  In approximately 1975, the 
pain began to trouble appellant during the daytime as well as 
the evening and nighttime; appellant sought treatment from 
several private physicians but they were unable to find 
anything wrong.  By the mid-1980s the pain was causing 
appellant to miss days of work.  In 1993, the pain caused 
appellant to take a six-month hiatus from work.  Appellant 
ceased working altogether in approximately 1997.

A letter is on file from Dr. N.C.R., a private physician, 
dated March 1999.  The letter asserts that appellant 
currently had chronic strain of the muscles of the lumbar 
spine and possible disc disease of the lumbar spine.

The file contains a psychological report by Dr. B.W.L. dated 
May 1999.  Appellant stated that he could recall no discrete 
injury to his back but that he developed back and leg pain 
over the past 30 years, growing worse over time.  Dr. B.W.L. 
diagnosed mood disorder with major depressive-like episode 
and major depressive disorder with generalized anxiety, both 
due to a variety of physical ailments to include back 
problems and back and leg pain.

The file contains nine lay statements, all dated August 1999, 
regarding onset and continuity of appellant's symptoms.  The 
letters are detailed below.

A lay statement by B.H., a female family member, states that 
appellant had continuous back and severe leg pain since his 
discharge from service, becoming worse over the years.

A lay statement by D.D., a male in-law, states that D.D. had 
been acquainted with appellant since early 1968 and was 
appellant's co-worker in 1970 and 1971.  Appellant had 
problems with his back and legs at that time and continued to 
have such problems at the time of the writing.

A lay statement by W.C.W. asserts that W.C.W. knew appellant 
since the early 1960's and continued to have a day-to-day 
acquaintance with appellant over the course of the years.  
W.C.W. observed at the time that appellant began to complain 
of back and leg pain after his return from service; appellant 
went to doctors but was unable to get relief.

A lay statement by V.W. asserts that V.W. knew appellant 
since before his military service.  After his discharge from 
service, appellant would come home from work complaining of 
leg pain.  Appellant was sometimes prostrated by the pain.

A lay statement by R.L.W. asserts that R.L.W. knew appellant 
continuously since 1973.  Appellant has had continuous back 
problems since that time.

A lay statement by H.S. asserts that H.S. was appellant's co-
worker beginning in 1975.  H.S. observed that appellant was 
never without back problems.  Appellant's back problems 
sometimes caused him to leave his shift early, and appellant 
had to be helped into and out of his vehicle because of his 
back problems.

A lay statement by W.R.M. asserts that W.R.M. was appellant's 
co-worker beginning in 1972 and that appellant terminated his 
employment due to lower back and leg pain.

A lay statement by P.M.H., a female family member, states 
that appellant had continuous back and leg problems since his 
discharge from the military.

A lay statement by J.H.F., appellant's co-worker in mid-1971, 
states that appellant complained of back problems at that 
time.

The file contains neurological records Dr. C.A.P., a private 
physician, from October to December 1999.  Appellant reported 
that he began experiencing back pain in Vietnam, although he 
could not remember any specific trauma.  Appellant reported 
current excruciating pain radiating down both legs, 
exacerbated by bending, lifting, or standing for protracted 
periods.  Electromyograph (EMG) and nerve conduction studies 
revealed evidence of a chronic radiculopathy on the right 
side but no evidence of cervical radiculopathy on the left 
side.  An MRI revealed mild degenerative changes at T12, L1, 
L4, and L5, with minor annular disc bulge at L4-5.  Dr. 
C.A.P.'s impression was chronic back pain and chronic neck 
pain.   

The file also contains chronic pain management records from 
Dr. J.P.S., a private physician, for the period October 1999 
to September 2000.  Appellant reported that he began having 
back pain, radiating to the legs, while he was in Vietnam.  
The pain gradually became worse over the years, and appellant 
treated the pain with over-the-counter medications until 1991 
or 1992.  Appellant quit his job at a strip mine in 1993 due 
to pain, returned to work as a superintendent sometime later, 
but ceased work altogether in 1997.  Dr. J.P.S.'s impression 
was degenerative disc disease of the lumbosacral spine.

Per the instructions of the Board's October 2001 remand, RO 
obtained appellant's records from the Social Security 
Administration (SSA). A decision by an SSA Administrative Law 
Judge (ALJ) in April 1999 found that appellant did not have a 
current disability, but the SSA Appeals Council overturned 
that decision in October 2000.  Appellant was granted SSA 
disability, effective July 1997, for the following 
impairments: depression, anxiety, mild obstructive pulmonary 
disease, hypertension, arthritis of the foot, hypothyroidism, 
and degenerative disc disease.  The SSA file contains medical 
records reflecting regular treatment for chronic back pain.

Appellant had a VA examination of the spine in June 2003.  
The examiner reviewed the C-file.  Appellant reported that 
his initial symptoms began in 1969 as a result of progressive 
onset of low back pain, but appellant could not attribute 
this to any acute etiology.  Appellant reported that he was 
treated nonoperatively in service and after discharge.  
Appellant complained of lumbar spine pain with radicular 
right leg pain and occasional left hip and thigh referred 
pain.  Appellant reported that back pain would inhibit all 
aspects of his daily activity.  On observation, appellant's 
posture was abnormal and he used a cane for mobility.  
Appellant's spine was tender to palpation.  Range of motion 
was 0 to 58 degrees flexion (0 to 95 degrees is normal), 0 to 
18 degrees extension (0 to 35 degrees is normal), 0 to 20 
degrees right lateral bending and 0 to 15 degrees left 
lateral bending (0 to 40 degrees is normal), right rotation 0 
to 40 degrees (0 to 55 degrees is normal), and normal left 
rotation of 0 to 55 degrees.  Subjective observations 
included pain complaints, groaning, grimacing, guarding, 
motion restriction, and functional restriction.  Gross motor 
strength of the lower extremities was 5/5 bilaterally.  X-
rays of the lumbar spine showed dextrorotation of the lumbar 
spine with sclerosis at the sacroiliac joints. 

The VA medical examiner's impression was lumbar spine 
degenerative joint disease with compression fracture.  In 
regard to etiology, the examiner stated that in his 
professional medical opinion it is at least as likely as not 
that appellant's lumbar spine disability was caused by 
repetitive lifting.  It was noted that there was no 
documentation to make this service connected.  The medical 
examiner also stated that appellant should be considered 
unemployable due to loss of function, weakened movement, 
excessive fatigability, incoordination, and chronic pain 
associated with the lumbar spine. 

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The first step of the Hickson analysis is evidence of a 
current disability.  Here, there is ample medical evidence of 
a current lumbar spine disorder, the most recent being the VA 
medical examination in June 2003 that diagnosed degenerative 
joint disease of the lumbar spine.  The Board therefore holds 
that the first step in the Hickson analysis is satisfied. 

The second step of the Hickson analysis is evidence of in-
service incurrence or aggravation of a disease or injury.  In 
this case, service medical records show no trauma to the back 
or treatment for a back disorder, and appellant is unable to 
recall any trauma.  Appellant states that he was treated for 
backache while in service, but service medical records do not 
substantiate such treatment; the Board accordingly has no 
basis on which to conclude that appellant's undocumented in-
service backaches were anything other than acute and 
transitory.  It is deemed highly significant that at the time 
of service examination for flight status, and at separation 
there back problems are specifically denied.  Even more 
significant is the clinical evaluation of the back on both 
occasions is normal.  Other service records on file make no 
reference to any back complaints or findings.  The Board 
accordingly finds that the second part of the Hickson 
analysis has not been satisfied.

The third step of the Hickson analysis is medical evidence of 
a nexus between the claimed current disability and the 
disease or injury during military service.  In this case, 
there is no such medical evidence.  The VA medical examiner 
in May 1998 expressed an opinion, based on X-rays, that 
appellant's arthritis was age-related, and the VA medical 
examiner in June 2003 expressed an opinion that it is at 
least as likely as not that appellant's current lumbar spine 
disability was caused by repetitive lifting.  Board 
accordingly finds that the third step of the Hickson analysis 
has not been satisfied.

As an alternative to the Hickson analysis, presumptive 
service connection is available for chronic conditions, to 
include arthritis, that become manifest to a degree of at 
least 10 percent or more within one year of discharge, even 
if there was no evidence of that condition during service.  
38 C.F.R. § 3.307(a)(3) (2004).  A chronic disease need not 
be diagnosed within the presumptive period, but 
characteristic manifestations thereof to the required degree 
must be shown by acceptable lay and medical evidence, 
followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(a) (2004); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  The lapse in time 
from manifestation to diagnosis is ultimately a question for 
the Board to address.  Bielby v. Brown, 7 Vet. App. 260, 266 
(1994). 

Appellant's low back condition is diagnosed as degenerative 
joint disease, which is synonymous with osteoarthritis; 
arthritis is a chronic disease entitled to presumptive 
service connection.  38 C.F.R. § 3.309(a) (2004).  While 
there is lay evidence that appellant complained of backaches 
within a short time after his discharge, there is no clinical 
evidence that the condition was arthritis, and was at least 
10 percent disabling during the first year after discharge.  
Also, the earliest diagnosis of arthritis was not made until 
many years after appellant's discharge, and the Board does 
not consider this lapse between discharge and diagnosis to be 
a reasonable time delay.  The Board accordingly finds that 
presumptive service connection for a chronic disability is 
not appropriate in this case.

Notwithstanding the presumption discussed above, service 
connection may be granted when a disease manifests itself in 
service but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.   38 C.F.R. § 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In 
this case, lay evidence establishes that appellant has had 
back pain since his military service, but medical evidence 
does not relate that symptomatology to appellant's current 
arthritis.  In fact, the record shows that appellant had a 
number of examinations and diagnostic tests in the 1980s and 
1990s, but those procedures did not diagnose or otherwise 
establish the presence of arthritis.  As noted above, 
arthritis was first diagnosed in 1998.  The Board accordingly 
finds that service connection as a chronic condition under 38 
C.F.R. § 3.303(b) is not appropriate. 

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board finds that the 
passage of years between appellant's discharge from service 
and the medical documentation of his claimed disability is 
actual evidence against his claim of service connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.


ORDER

Service connection for lumbar spine disability is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


